Citation Nr: 1647709	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969 and from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination addressing the nature and severity of his service-connected hypertension in March 2011.  See March 2011 VA Examination.  Since that time, he maintains, through his representative, that "his service-connected hypertension is of greater severity, deserving a higher evaluation."  See November 2016 Appellate Brief; see also 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 181 - 82 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 505 - 06 (1998)) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  The Board has also reviewed the VA treatment records of file and finds that these records provide possible evidence of changes in the Veteran's hypertension disability since last examined.  The evidence is sufficient to trigger VA's duty to obtain a VA examination that reflects the current severity of this disability.  Upon remand, also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all outstanding VA treatment records, to include all records of treatment from the Bay Pines VA Medical Center dated from March 2013 to current.

2.  After completing directive (1), the AOJ should arrange for a VA medical examination of the Veteran to ascertain the current nature and severity of his service-connected hypertension.  All indicated studies should be performed, if deemed necessary, by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The appropriate disability benefits questionnaires should be filled out for this purpose, if possible.

3.  The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the questions posed.  

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




